Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on January 22, 2021 have been received.
Claims 16-31 are pending in this application, claims 24-31 are withdrawn from further consideration (see Restriction/Election below), and claims 16-23 were examined on the merits.

Restriction/Election:
Applicant's election with traverse of Group I, claims 16-23, in the reply filed on 01/22/2021 is acknowledged.  The traversal is on the ground(s) that (see page 2 of response filed on 1/22/2021); 
“MPEP 803 states that “if the search and examination of all the claims in an application can be made without serious burden, the Examiner must examine them on the merits, even though they include claims to distinct or independent inventions.” That directive should be followed in this case. The application contains only (15) claims, all of which can be searched and examined without serious burden. Furthermore, Applicant respectfully submits that both asserted groups of claims are directed to improving intestine health such as treating constipation, diarrhea or intestine pain. Applicant does not traverse on the grounds that the species are not patentably distinct.”

 This is not found persuasive because the application is submitted under 35 U.S.C. 371, as such lack of unity of the invention analysis is applied in the restriction requirement issued (Office action mailed on 11/24/2020) NOT distinct or independent and search burden analysis as argued by the applicant. 
In this case, as indicated in the Office action mailed on 11/24/2020, in addition to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions must have a special technical feature that unites them. See Patent Rules 1.475, where a special technical feature is a contribution OVER THE PRIOR ART.
In this case, Groups I and II of invention lack unity of invention because even though the inventions of these groups require the technical feature of, a probiotic composition containing lactic acid bacteria selected from a group consisting of Bifidobacterium lactis, Bifidobacterium longum, Lactobacillus acidophilus, Lactobacillus plantarum, and Lactobacillus rhamnosus; a mushroom extract; and a Bifidobacterium and Lactobacillus rhamnosus;, and prebiotic dietary fibers comprising fructo-oligosaccharide and mushroom fruiting body extracts (see for example, p. 77, Introduction, p. 80 left-hand column 1st and paragraphs, p. 81 left-hand column 2nd paragraph, and Abstract). 
Moreover, said technical feature is not a special technical feature as it does not make a contribution over the prior as anticipated by Meng (CN102919850, published Feb. 13, 2013, 22 pages of PDF), and it does not make a contribution over the prior art because said technical feature would have been obvious in view of obvious over Meng (see below 102 and 103 rejections for details).
The requirement is still deemed proper and is therefore made FINAL.

Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/22/2021.

Objections:

Claims 16-23 are objected to because of the following informalities:  
In claim 16, replace “Bifidobacterium lactis, Bifidobacterium longum, Lactobacillus acidophilus, Lactobacillus plantarum, and Lactobacillus rhamnosus” with --Bifidobacterium lactis, Bifidobacterium longum, Lactobacillus acidophilus, Lactobacillus plantarum, and Lactobacillus rhamnosus--.
In claim 17, line 2, replace “Bifidobacterium lactis” with --Bifidobacterium lactis--.
In claim 18, line 2, “includes Lactobacillus acidophilus” with – is Lactobacillus acidophilus--.
In claim 19, line 2, “includes Lactobacillus rhamnosus” with –is Lactobacillus rhamnosus--.
Bifidobacterium lactis--.
In claim 21, line 2, replace “includes” with –is--.
In claim 22, line 2, replace “includes” with –is--.
In claim 23, lines 2-6, replace “Lactococuus lactis, Enterococcus faecium, Enterococcus faecalis, Streptococcus thermophilus, Bifidobacterium bifidum Bifidobacterium breve, Bifidobacterium animalis ssp. lactis, Lactobacillus casei, Lactobacillus gasseri, Lactobacillus delbrueckii ssp. bulgaricus, Lactobacillus helveticus, Lactobacillus fermentum, Lactobacillus paracasei, Lactobacillus reuteri and Lactobacillus salivarius” with –a mixture of Lactococuus lactis, Enterococcus faecium, Enterococcus faecalis, Streptococcus thermophilus, Bifidobacterium bifidum, Bifidobacterium breve, Bifidobacterium animalis ssp. lactis, Lactobacillus casei, Lactobacillus gasseri, Lactobacillus delbrueckii ssp. bulgaricus, Lactobacillus helveticus, Lactobacillus fermentum, Lactobacillus paracasei, Lactobacillus reuteri and Lactobacillus salivarius--.
Appropriate correction is required.		

B)
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112 – Deposit of Biological Material

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The invention appears to employ a specific strains Lactobacillus acidophilus CBG-C13 and Lactobacillus rhamnosus CBG-C14. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as filed as noted on paragraph [0022] of the published application.  However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
	A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.



3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
	Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

	A copy of the deposit receipt is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng (CN102919850, published Feb. 13, 2013, 22 pages of PDF).

Regarding claim 16, Meng discloses a method for ameliorating constipation, the method including orally-administering a probiotics composition to a subject (improve constipation composition is a pharmaceutically acceptable forms of capsule and powder) (see for example, p. 2 paragraph titled “USE”, p. 6 Abstract, and p. 7 “Technical Fied”),  wherein the probiotics composition contains: lactic acid bacteria powders containing lactic acid bacteria selected from a group consisting of Bifidobacterium lactis, Bifidobacterium longum, Lactobacillus acidophilus, Lactobacillus plantarum, and Lactobacillus rhamnosus Bifidobacterium longum) (p. 3 “Biotechnology” Preferred composition: lines 10-13); a mushroom extract (extract of hericium erinaceus) (p. 3 “Biotechnology” Preferred composition: lines 34-35) ; and a fructooligosaccharide (fructooligosaccharide) (p. 3 “Biotechnology” Preferred composition:  lines 15-18), and the composition in pharmaceutically acceptable forms of capsule and powder (see for example, page 7 claim 8). 
Regarding claim 21, Meng teaches wherein the mushroom extract includes a hericium erinaceus extract (extract of hericium erinaceus) (p. 3 “Biotechnology” Preferred composition: lines 34-35)
Meng therefore anticipates the claimed method for ameliorating constipation.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19, 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Meng (CN102919850, published Feb. 13, 2013, 22 pages of PDF) in view of Mgro et al. (Nutrition Journal, 2014, Vol. 13, No. 75, p. 1-5) and Mo et al. (CN 104887647 A).

Claim Interpretation:
For examination purposes and given the claims the broadest reasonable interpretation and because the definition is not explicit, the term “double-micro capsule” is being interpreted as double microcapsule.

Regarding claim 16, Meng teaches a method for ameliorating constipation, the method including orally-administering a probiotics composition to a subject (improve constipation composition is a pharmaceutically acceptable forms of capsule and powder) (see for example, p. 2 paragraph titled “USE”, p. 6 Abstract, and p. 7 “Technical Field”),  wherein the probiotics composition contains: lactic acid bacteria powders containing lactic acid bacteria selected from a group consisting of Bifidobacterium lactis, Bifidobacterium longum, Lactobacillus acidophilus, Lactobacillus plantarum, and Lactobacillus rhamnosus (composition comprising probiotics Lactobacillus and Bifidobacterium longum) (p. 3 “Biotechnology” Preferred composition: lines 10-13); a mushroom extract (extract of hericium erinaceus) (p. 3 “Biotechnology” Preferred composition: lines 34-35); and a fructooligosaccharide (fructooligosaccharide) (p. 3 “Biotechnology” Preferred composition:  lines 15-18). Meng also teaches the composition in pharmaceutically acceptable forms of capsule and powder (see for example, page 7 claim 8). 
Regarding claim 21, Meng teaches wherein the mushroom extract includes a hericium erinaceus extract (extract of hericium erinaceus) (p. 3 “Biotechnology” Preferred composition: lines 34-35)

Meng does not teach, Bifidobacterium lactis-containing double-micro capsule powders (claim 17), Lactobacillus acidophilus CBG-C13 (claim 18), and Lactobacillus rhamnosus CBG-C14 (claim 19), mushroom extract includes a hericium erinaceus fruit body extract (claim 22).
However, Margo et al. teach composition/capsules comprising prebiotics and probiotics strains Bifidobacterium lactis (HN019) and Lactobacillus acidophilus (Lactobacillus acidophilus NCFM), and further teach Lactobacillus rhamnosus (Lactobacillus rhamnosus Lce35) for ameliorating constipation and intestinal transits in subjects suffer from constipation (see for example, p. 2 left-hand column last paragraph –continued on right-hand column, and Abstract).
In should be noted that, although Magro et al. do not teach the claimed designation numbers of CBG-C13 (KACC 91980P) and CBG-C14 (KACC 91981P). However, because the Lactobacillus acidophilus Lactobacillus rhamnosus strains taught by Magro et al. shares all the other identifying characteristics with the claimed strains, as such the claimed strains of lactic acid bacteria would have been obvious variants of the strains taught by Magro et al.
In addition, regarding Mo et al .teach providing probiotic bacteria in double (bilayer) microcapsules improves the survival rates of the probiotic cells (see for example, p. 2 “Use”). Therefore, providing the probiotic lactic acid bacteria including Bifidobacterium lactis in a double-micro capsule would have been obvious. 
	Therefore, in view of the above-teachings, a person of ordinary skill in the art before the effective filing date of the invention knowing that probiotic bacteria Bifidobacterium lactis, Lactobacillus acidophilus and Lactobacillus rhamnosus ameliorate constipation and intestinal transits in subjects (as taught by Magro et al.) and further knowing that providing probiotic bacteria in double (bilayer) microcapsules improves the survival rates of the probiotic cells ( as taught by Mo et al.) would have been motivated to use the probiotic bacteria including Bifidobacterium lactis, Lactobacillus acidophilus and Lactobacillus rhamnosus taught by the prior art to be useful for ameliorating constipation according to the teachings of prior art in the composition and the method taught by Meng with a reasonable expectation of success in providing the claimed method for ameliorating constipation. The claimed method would have been obvious because Meng teaches a method for ameliorating constipation, the method including orally-administering a probiotics composition to a subject, wherein the probiotics composition contains: lactic acid bacteria powders containing lactic acid bacteria selected from a group consisting of Bifidobacterium lactis, Bifidobacterium longum, Lactobacillus acidophilus, Lactobacillus plantarum, and Lactobacillus rhamnosus; extract of hericium erinaceus; and a fructooligosaccharide, because Magro et al. teach probiotics bacteria Bifidobacterium lactis, Lactobacillus acidophilus and Lactobacillus rhamnosus ameliorate constipation and intestinal transits in subjects, and further because Mo et al .teach providing probiotic bacteria in double (bilayer) microcapsules improves the survival rates of the cells.


The teachings of Meng with respect to the limitations of claims 16 and 21 were discussed above in detail. 
Regarding claim 22, Bhakta et al. teach mushroom extract includes a hericium erinaceus fruit body extract are source of dietary fibers that effects gut/intestinal health and stimulate probiotics (prebiotic dietary fibers comprising mushroom fruiting body extracts including hericium erinaceus, stimulate growth of lactic acid bacteria/probiotics including Bifidobacterium and Lactobacillus rhamnosus;) (see for example, p. 77, Introduction, p. 80 left-hand column 1st and paragraphs, p. 81 left-hand column 2nd paragraph, and Abstract).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that mushroom extract includes a hericium erinaceus fruit body extract are source of dietary fibers that effects gut/intestinal health and stimulate probiotics (as taught by Bhakta et al.) would have been motivated to use hericium erinaceus fruit body extract for the extract in the composition and the method taught by Meng with a reasonable expectation of success in providing the claimed method for ameliorating constipation. The claimed method would have been obvious because Meng teaches a method for ameliorating constipation, the method including orally-administering a probiotics composition to a subject, wherein the probiotics composition contains: lactic acid bacteria powders containing lactic acid bacteria selected from a group consisting of Bifidobacterium lactis, Bifidobacterium longum, Lactobacillus acidophilus, Lactobacillus plantarum, and Lactobacillus rhamnosus; extract of hericium erinaceus; and a fructooligosaccharide, and further because Bhakta et al. teach mushroom extract includes a hericium erinaceus fruit body extract are source of dietary fibers that effects gut/intestinal health and stimulate probiotics.

Conclusion: 
Allowable subject matter:
Claim 20 would be allowable if rewritten to obviate the objection set forth in this Office action and further in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to obviate the objections set forth in this Office action and further in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651